Exhibit 10.40

CONFIDENTIAL TREATMENT REQUESTED

[Note: Certain portions of this document have been marked to indicate that
Confidential Treatment has been requested for such portions by ImClone Systems
Incorporated. These portions have been marked with one asterisk enclosed in
brackets (i.e. [*]). The confidential portions have been omitted and filed
separately with the Securities and Exchange Commission.]

Letter Agreement

 

From:                                    ImClone Systems Incorporated
180 Varick Street
New York, NY 10014
USA

To:                                                UCB Pharma S.A..
Allée de la Recherche
60 1070 Brussels
Belgium
Attn: General Counsel

 

Re:                                      Collaboration and License Agreement
dated 15th August 2005
Among UCB, S.A. (“UCB”) and ImClone Systems Incorporated
(“ImClone”), and any and all amendments thereto (the “Agreement”)

Dear Sirs

All capitalised terms not otherwise defined herein shall have the meaning given
such terms in the Agreement.  This letter agreement (the “Letter Agreement”)
shall memorialise the settlement and compromise reached between UCB and ImClone
(each a “Party”, and together the “Parties”) with respect to the Agreement.

WHEREAS, UCB and ImClone are parties to the Agreement;


--------------------------------------------------------------------------------


 

WHEREAS, on 20th December 2006, the business of UCB S.A. was transferred to UCB
Pharma S.A.  As a result of such transfer, the Agreement was assigned to UCB
Pharma S.A.;

WHEREAS, ImClone desires to voluntarily terminate the Agreement at this time;
and

WHEREAS, the Parties have agreed to settle and fully resolve UCB’s claims
against ImClone for reimbursement of certain costs in connection with the
Agreement.

 

NOW THEREFORE, in consideration of the mutual covenants and obligations set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be bound hereby,
the Parties agree as follows:

1.                                       When used in this Letter Agreement, the
following terms shall have the meanings set out in this paragraph 1:

Dispute means the dispute between the Parties concerning the payment of, and
their respective responsibility for, any and all costs under the Agreement,
including development costs incurred prior to the Effective Date, Development
Costs for Agreed Indications, Development Costs for Independent Indications,
Manufacturing costs with respect to Antibody Products and the costs of
Commercialisation of the Antibody Products.

2.                                       ImClone hereby gives UCB notice that it
is terminating the Agreement under Article 12.2 thereof.  UCB acknowledges and
agrees that such termination notice is valid, timely and binding upon UCB.  Upon
termination, UCB shall be designated as the Remaining Party under Article 12 of
the Agreement.

3.                                       Notwithstanding the terms of paragraph
2 above and subject to paragraph 4 below, the Parties agree that the articles of
the Agreement listed in Article 12.11(b) of the Agreement shall survive
termination of the Agreement.

4.                                       The Parties agree that the words “(with
consent not to be unreasonably withheld or delayed)” shall be deleted from
Article 12.8(c)(ii) of the Agreement.  UCB shall however provide written notice
to ImClone of the identity of any such sublicense within five (5) business days
of any such sublicense having been entered into pursuant to Article 12.8(c)(ii),
together with confirmation that such sublicense contains all of the restrictions
that apply to UCB, including without limitation those under Article 11 of the
Agreement (Confidentiality and Non-Use).

5.                                       The Parties each acknowledge and agree
that neither Party owes to the other Party any monetary consideration with
respect to the Agreement nor any other amount relating to costs under the
Agreement, including development costs incurred prior to the Effective Date,
Development Costs for Agreed Indications, Development Costs for Independent
Indications, Manufacturing costs with respect to Antibody Products or the costs
of Commercialisation of the Antibody Products, except as follows:

a.                                       within ten (10) days of the date UCB
countersigns this Letter Agreement, ImClone shall pay to UCB the total sum of
Four Hundred Fifty Thousand Dollars and Zero Cents (US $450,000.00); and


--------------------------------------------------------------------------------


 

b.                                      UCB shall pay to ImClone the
post-termination royalty required under Article 12.9(b) of the Agreement, but at
the amended royalty rate of [*] rather than [*].

For the avoidance of doubt, the provisions of Article 2.3(g) of the Agreement
shall apply to payments or portions due under this Letter Agreement that are not
paid on the date such payments are due.

6.                                       This Letter Agreement is in full and
final settlement of, and each Party hereby releases and forever discharges, all
and/or any actions, claims, rights, demands and set-offs, whether in this
jurisdiction or any other, whether or not presently known to the Parties or to
the law, and whether in law or equity, that it, its parent, subsidiaries,
assigns, transferees, representatives, principals, agents, officers and
directors or any of them ever had, may have or hereafter can, shall or may have
against the other Party or any other of its parent, subsidiaries, assigns,
transferees, representatives, principals, agents, officers or directors arising
out of or connected with:

(a)           the Dispute; and

(b)           the underlying facts relating to the Dispute,

collectively the Released Claims.  The Parties each acknowledge and agree that
the foregoing releases do not extend to the Parties’ rights and obligations
under this Letter Agreement.

7.                                       Each Party agrees, on behalf of itself
and on behalf of its parent, subsidiaries, assigns, transferees,
representatives, principals, agents, officers or directors, not to sue,
commence, voluntarily aid in any way, prosecute or cause to be commenced or
prosecuted against the other Party or its parent, subsidiaries, assigns,
transferees, representatives, principals, agents, officers or directors, any
action, suit or other proceeding concerning the Released Claims, in any
jurisdiction.

8.                                       The Parties shall each bear their own
legal costs in relation to the Dispute and this Letter Agreement.

9.                                       Each Party warrants and represents that
it has not sold, transferred, assigned or otherwise disposed of its interest in
the Released Claims.

10.                                 Each Party warrants and represents to the
other with respect to itself that it has the full right, power and authority to
execute, deliver and perform this Letter Agreement.

11.                                 This Letter Agreement is entered into in
connection with the compromise of the Released Claims. It is not, and shall not
be represented or construed by the Parties as, an admission of liability or
wrongdoing on the part of either Party.

12.                                 If any provision of this Letter Agreement is
found to be void or unenforceable, that provision shall be deemed to be deleted
from this Letter Agreement and the remaining provisions of this Letter Agreement
shall continue in full force and effect and the parties shall use their
respective reasonable endeavours to procure that any such provision is replaced
by a provision which is valid and enforceable, and which gives effect to the
spirit and intent of this Letter Agreement.

13.                                 The Parties agree that the terms of this
Letter Agreement are not enforceable by any third party, including under the
Contracts (Rights of Third Parties) Act 1999.

14.                                 The provisions of Article 11
(Confidentiality and Non-Use) of the Agreement shall apply mutatis mutandis to
this Letter Agreement.

--------------------------------------------------------------------------------

* Omitted pursuant to a request for confidential treatment submitted to the
Securities and Exchange Commission.


--------------------------------------------------------------------------------


 

15.                                 The Parties shall deliver or cause to be
delivered such instruments and other documents at such times and places as are
reasonably necessary or desirable, and shall take any other action reasonably
requested by the other Party for the purpose of putting this Letter Agreement
into effect.

16.                                 This Letter Agreement may be signed in any
number of counterparts, each of which, when signed, shall be an original and all
of which together evidence the same agreement.

17.                                 Any variation of this Letter Agreement shall
be in writing and signed by or on behalf of each Party.

18.                                 This Letter Agreement contains the entire
Agreement among the Parties concerning to its subject matter.  All discussions
and agreements previously entered between the Parties concerning the subject
matter of this Letter Agreement are merged into this Letter Agreement.  Each
Party acknowledges that it has not entered into this Letter Agreement in
reliance wholly or partly on any representation or warranty made by or on behalf
of the other Party (whether orally or in writing) other than as expressly set
out in this Letter Agreement.

19.                                 This Letter Agreement shall be governed by
and construed in accordance with the laws of the State of New York, without
application of any conflict of laws principles.

Please indicate UCB’s agreement and acceptance of the foregoing terms by
countersigning this Letter Agreement below.

Very truly yours,

Daniel J. O’Connor
Senior Vice President, Interim General Counsel

ACKNOWLEDGED AND AGREED:

 

 

UCB Pharma S.A.

 

 

 

 

 

 

 

 

/s/ William Robinson

 

 

/s/ Robert J. Trainor

 

Signature

 

Signature

 

 

 

 

 

 

 

 

William ROBINSON

 

Robert J. TRAINOR

 

 

 

 

 

 

 

 

Executive Vice President

 

Executive Vice President

Global Operations

 

& General Counsel

 

 

 

 

 

 

 

 

February 1, 2007

 

January 31, 2007

 

 


--------------------------------------------------------------------------------